Day, J.
I. As to the plaintiff’s appeal.
1. In the ruling upon the demurrer to the reply, and in the admission of the evidence upon the trial, the court adopted the plaintiff’s view that it was competent to inquire into the validity of the title of Candee and of the defendant Knapp, *340under their respective sheriff’s deeds. When, however, the court came to charge the jury, it instructed as follows:
“You are instructed in the first place to disregard all testimony admitted, bearing on the question of the validity of the sheriff’s sales and deeds; and you should treat the deed made by the sheriff to defendant Knapp as valid, and as conveying to him the absolute title and ownership of the premises in question and the crops thereon at the date of said deed, to-wit, May 2, 1876.”
j H0MBSTBAD. execution sale. The plaintiff assigns the giving of this instruction as error. It is insisted that the sale and sheriff’s deed to both Candee and the defendant Knapp, are void, because the Homestead of John Howe was not platted and set apart before the sale.
The evidence shows that John Howe owned 255 acres of land, which he used together as a farm, one-half situated in Black Hawk county, and one-half in Grundy county, separated by a highway, and that the dwelling in which he resides, and all the appurtenant buildings, are situated upon the land in Black Hawk county. The land involved in this controversy is situated in Grundy county.
The plaintiff relies upon Linscott v. Lamart, 46 Iowa, 312, and White v. Rowley, Id., 680. In Linscott v. Lamart, the execution defendant owned but seventy-one and -j-g-j- acres. One-half of it was sold, leaving less than the forty acres to which the execution defendant was entitled as a homestead. It was because more land was sold than was liable to be sold in satisfaction of the judgment that the sale was held void. In White v. Rowley, as in this case, enough land for the execution defendant’s homestead was left, but the action was a direct proceeding to set the sheriff’s sale aside. The sale was simply held invalid. In our opinion a sheriff’s sale made as shown in the present case, is voidable but not void. It might be set aside in a direct proceeding between the parties, instituted within proper time. Still, it may be to the interest of *341the execution defendant that the sale should stand, and he lias a right to disregard the irregularity, if he see proper. The sale cannot be collaterally called in question, as was attempted in this case. The court did not err in giving this instruction.
i. tenant at will: growing crops. 2. The court in substance directed the jury that if plaintiff could recover at all, it was solely upon the ground that his assignor, Martin lio we, became a tenant at will, of the defendant Knapp. The court farther instructed the jury as follows: “ If you find plaintiff entitled to a verdict under the evidence and the preceding instructions, you should allow him the actual value, on August 2, 1876, of such of the crops as were planted after May 2, 1876, and the value of the work done upon the other crops between said dates.”
May 2, 1876, is the date of the sheriff’s deed to Knapp, and August 2, 1876, is the date of the service of the injunction. The idea of the court seems to be that if Martin Howe became a tenant at will of Knapp, by being allowed to remain in possession of the premises, after Knapp became entitled to them under the sheriff’s deed, executed May 2d, he became such tenant only as to such of the crops as were planted after May 2d, and not as to the wheat and oats and other crops, which were then growing upon the land. This position, we think, is erroneous. If Martin Ilowe became a tenant at will, he became a tenant of the land in its then condition, entitled to the crops growing at the time, as well as to those subsequently planted, and liable to account for the reasonable rental value of the premises, which would be enhanced by the fact that, at the time the tenancy began, immatured crops were growing upon the premises. In giving this instruction, we think the court erred.
3. The petition in the action in which the injunction was sued out alleges that the defendants in that action trespassed upon plaintiff’s premises and stock; that they claim to be the owners of said crops, and threaten, and intend to, and are *342about to remove said crops and appropriate them to their own use, and that they will do so unless restrained by injunction. There was evidence tending to show that plaintiff’s assignors, the Howes, were in actual possession of the lands in question, claiming the same adverse to the defendant Knapp; that snclx possession was originally rightful, and before the service of the writ of injunction bad never been surrendered or disturbed.Plaintiff asked the court to instruct that if the Howes were so possessed, Knapp could not maintain an action of trespass, and therefore the injunction was wrongfully sued out. The refusal to give this instruction is assigned as error. It is claimed by plaintiff that where there is an actual adverse possession in another, the owner cannot maintain trespass. Under oar system of procedure, all forms of action are abolished. Although the petition alleges that the defendants trespassed upon the premises, yet the gist of the action is to prevent the Howes from appropriating to their own use crops which the defendant Knapp claims to be his. Knapp might maintain an action lor this purpose, notwithstanding the fact that the Howes were in possession of the premises. There was no error in refusing the instruction.
II. As to the defendants’ appeal.
3_; when created. 1. The court instructed the jury as follows: “6. The only questions * * * * remaining for your consideration are as to whether the plaintiff’s assignor, Martin Howe, became a tenant at will of said defendant Knapp, and that thereby the said writ of injunction was wrongfully issued, and, if so, the amount of damages thereby sustained.
“ 7. The statute provides that any person in the possession of real property with the assent of the owner is presumed to be a tenant at will until the contrary is shown,
“ Such assent need not be in the shape of an express agreement written or spoken between the parties, but it is sufficient to create such tenancy in this case, if the defendant Knapp, *343wlien knowledge came to him of the occupancy and cultivation of the premises in question, foiled to object thereto, and so acted as to lead said Martin Howe, in the exercise of a reasonable understanding under the circumstances, to believe that said Knapp did not object to liis remaining on said premises and cultivating same.”
The evidence is abundant that whilst Knapp insisted that his rights as landlord of the premises should be recognized, Martin Howe refused upon all occasions to admit that Knapp had any rights on the premises, and would not recognize him as landlord, but claimed to hold adversely to him, under John Howe, Sr. The error in this instruction is in assuming that the failure of the owner out of possession to object to the possession of the occupant, will alone create a tenancy at will. A tenancy at will cannot be created without the assent, express or implied, of both parties. The statute provides, section 2014, Code 1873, that “ any person in the possession of real property with the assent of the owner, is presumed to be a tenant at will, until the contrary is shown.” Possession with the assent of the owner raises merely a presumption of a tenancy at will, which may be rebntted. When it is shown’that the person in possession does not recognize the owner as landlord, but holds adversely, either as owner, or as the tenant of another whom he recoguizes as owner, the presumption of a tenancy at will is rebutted. The court erred in giving this instruction.
i. sheriff’s deed: grow-tag-crops. 2. The evidence shows that on the 28th of August, 1875, the premises in controversy were sold at sheriff’s sale to Marietta H. Candee, under the foreclosure of a mortgage against John and Catharine nowe as mortgagors, and II. Ruble and J. T. Knapp, as subsequent incumbrancers.
A sheriff’s deed was executed to Candee, August 29, 1876. The mortgage was senior in point of right to any claim of Knapp, and the sheriff’s deed, executed pursuant to the fore*344closure thereof, divested all of Knapp’s rights in the premises. If, therefore, a tenancy at will existed between Knapp and Martin IIowe, it terminated oh the 29th day of August, 187(5, and all of Knapp's rights, and Howe’s as well, were transferred to Candee. At this time the corn crop was growing upon the premises, immature. The defendants requested the court to instruct as follows: “ After the execution of the deed to Candee, the defendant Knapp ceased to have any right to the possession of the premises, and if he took any crops therefrom after that date, he must account to Candee therefor, and plaintiff cannot recover therefor in this action.” This instruction, or one embodying its principles, should have been given.
This decision sufficiently indicates our view of the law of the case, without further consideration of the errors discussed by the defendant. One-half of the costs of this appeal will be taxed to tbe plaintiff, and one-half to the defendants.
On both appeals the judgment is
Beversed.